CASE 0:20-mc-00052 Document 4-1 Filed 07/02/20 Page 1 of 10




              Exhibit A
                         CASE 0:20-mc-00052 Document 4-1 Filed 07/02/20 Page 2 of 10

                                                                                          In the High Court of Justice
                                                                                          Business and Property Courts of England
                                                                                          and Wales
                                                                                          Intellectual Property List (ChD)
                                       Claim form                                         Patents Court

                                                                                                                                  for court use only

                                                                                          Claim No.
                                                                                          Issue date

       Claimant
       SAINT-GOBAIN ADFORS S.A.S. (a company existing under the laws of France) of Tour Saint-Gobain, 12 place de
       l'Iris, 92400, Courbevoie, France

       Defendant
       3M INNOVATIVE PROPERTIES COMPANY (a company existing under the laws of Delaware, United States) of
       3M Center Saint Paul, MN 55144, United States

       Brief details of claim
       1. The claim is an action for revocation of the Defendant’s UK designated European Patent No EP(UK) 2 373 755
           B1 (the “Patent”).

       2.    The Claimant is seeking:
                 (i)     A declaration that the Patent is invalid.
                 (ii)    An order that the Patent be revoked.
                 (iii)   Costs together with interest thereon.
                 (iv)    Further or other relief.




       Value
       Unspecified. The Claim needs to be in a specialist High Court list, namely the Patents Court List, because the Claim is brought
       under the Patents Act 1977. For the purposes of CPR 3.12(1)(b) this Claim whilst unspecified is valued at £10,000,000 or more.


Defendant’s
name and              See above                                                             Amount claimed            Unspecified
address
                                                                                            Court fee                 £528
                                                                                            Solicitor’s costs         Unspecified
                                                                                            Total amount              Unspecified




The court office at

is open between 10 am and 4 pm Monday to Friday. When corresponding with the court, please address forms or letters to the Court Manager and quote the claim number.
N1 Claim form (CPR Part 7) (01.02)
This form is reproduced from http://hmctsformfinder.justice.gov.uk/HMCTS/FormFinder.do and is subject to Crown copyright protection. Contains public sector
information licensed under the Open Government Licence v1.0
2929555
                    CASE 0:20-mc-00052 Document 4-1 Filed 07/02/20 Page 3 of 10


                                                                       Claim No.


   Does, or will, your claim include any issues under the Human Rights Act 1998?                       [ ] Yes     [X] No
   Particulars of Claim (attached)(to follow)




   Statement of Truth
   *(I believe)(The Claimant believes) that the facts stated in these particulars of claim are true.
   * I am duly authorised by the claimant to sign this statement

   Full name _ Alexander John Diebler Wilson _________________________________________________

   Name of claimant’s solicitor’s firm _Powell Gilbert LLP____________________________________

   signed ________________________________________                     position or office held __Partner_______
         *(Claimant)(Litigation friend)(Claimant’s solicitor)          (if signing on behalf of firm or company)

   *delete as appropriate




                                                                       Claimant’s or claimant’s solicitor’s address
   Powell Gilbert LLP
   85 Fleet Street
                                                                       to which documents or payments should be
   London                                                              sent if different from overleaf including (if
   EC4Y 1AE                                                            appropriate) details of DX, fax or e-mail.
   Fax: 020 3040 8001
   Ref: AJDW/BR/SAI1.1




2929555
        CASE 0:20-mc-00052 Document 4-1 Filed 07/02/20 Page 4 of 10




                                                           CLAIM NO. HP-2020-000024

IN THE HIGH COURT OF JUSTICE
BUSINESS AND PROPERTY COURTS OF ENGLAND AND WALES
INTELLECTUAL PROPERTY LIST (ChD)
PATENTS COURT

B E T W E E N:


                          SAINT-GOBAIN ADFORS S.A.S.
                    (a company existing under the laws of France)
                                                                                 Claimant
                                          and


                   3M INNOVATIVE PROPERTIES COMPANY
          (a company existing under the laws of Delaware, United States)

                                                                                Defendant




                              GROUNDS OF INVALIDITY




   1. The following are the Claimant’s Grounds of Invalidity in respect of European
      Patent No EP(UK) 2 373 755 B1 (the “Patent”), as referred to in the Particulars
      of Claim served alongside these Grounds.

NOVELTY

   2. The alleged invention as claimed in the Patent is not a patentable invention in that
      it was not new having regard to the state of the art comprising the following matter,
      which was made available to the public before the claimed priority date of the
      Patent.

                                       PARTICULARS

     Hereinunder the Claimant relies upon the following:

          a. United States Patent No US 5 366 523 entitled Abrasive Article Containing
                Shaped Abrasive Particles (“Rowenhorst”) which was made available to the
                public on 22 November 1994.


2929470
              CASE 0:20-mc-00052 Document 4-1 Filed 07/02/20 Page 5 of 10



OBVIOUSNESS

    3. The alleged invention claimed in each claim of the Patent is not a patentable
          invention in that it was obvious and did not involve an inventive step having regard
          to the state of the art comprising the following matter, which was made available
          to the public before the claimed priority date of the Patent.

                                               PARTICULARS

        Hereinunder the Claimant relies upon the following:

               a. Rowenhorst;

               b. United States Patent No US 6 054 093 entitled Screen Printing Shaped
                   Articles (“Torre”) which was made available to the public on 25 April 2000.

    4. Insofar as the Defendant seeks to rely on its technical contribution in producing
          improved abrasive particles having the characteristics set out in the claim, the
          Claimant will say that there is no basis for considering that the improvement noted
          in the Patent was caused by the ‘dish-shaped’ nature of the particles, and certainly
          no basis for considering that any such improvement is characteristic of products
          across the scope of the claim (that is to say with the apparently randomly chosen
          Tc/Ti ratio).

INSUFFICIENCY

    5. The specification does not disclose the alleged invention clearly enough and
          completely enough for it to be performed by a person skilled in the art.

                                               PARTICULARS

        Hereinunder the Claimant relies upon the following:

        Lack of certainty in the claims

        (i)    Uncertainty caused by the random selection process of claim 1

               a. The claim is to ‘dish-shaped’ particles, the ‘dish-shaped’ particles being
                   further identified by the fact that the ‘first face’ thereof is ‘recessed’.




                                                                                                 2
12345
           CASE 0:20-mc-00052 Document 4-1 Filed 07/02/20 Page 6 of 10



             b. The claim further requires the dish-shaped particles to have a thickness ratio
                 Tc/Ti of 1.25-5.00 where Tc is the thickness ‘at a corner’ of the sidewall and
                 Ti is the ‘smallest thickness of the interior of the first face’.

             c. However, the Tc/Ti ratio is not calculated for any individual particle. Rather
                 the claim requires an average to be taken from ‘fifteen randomly selected
                 dish-shaped abrasive particles’.

             d. Thus no individual dish-shaped particle can be identified as being inside or
                 outside the claim. Only a plurality of such particles exceeding 15 can ever fall
                 within the claim. The claim does not specify any minimum number save for
                 the logical limit of 15.

             e. Whether a plurality of particles will fall within the claim cannot be determined
                 with certainty since it will depend on the thickness ratio of the individual
                 particles identified by the random selection process. Precisely the same
                 plurality of particles may fall within the claim if one set of 15 was selected
                 from within that plurality, but may not fall within the claim if another set of 15
                 was selected.

        (ii) Uncertainty caused by the ability to select any plurality of particles

              a. The claim does not specify how the plurality of dish-shaped particles is to be
                  identified in the first place, extending therefore to a plurality of dish-shaped
                  particles specifically chosen from within a large batch of abrasive particles
                  on the basis of their high thickness ratio.

              b. This gives rise to extreme uncertainty as to whether any production batch of
                  abrasive particles falls within the claim.

        (iii) Uncertainty with respect to the dependent claims

              c. Claims 5 and 6 relate to abrasive particles ‘comprising a draft angle’ between
                  prescribed limits. The claims do not specify how the draft angle is to be
                  assessed, and in particular whether a given particle need have (i) one; (ii)
                  the majority; (iii) all; or (iv) the average of its draft angles within the
                  prescribed limits.

              d. Each and every dependant claim is, either directly or through sub-
                  dependency, to ‘the abrasive particles' of claim 1. It is unclear whether the


                                                                                             3
12345
           CASE 0:20-mc-00052 Document 4-1 Filed 07/02/20 Page 7 of 10



                 limitation of each dependent claim is to be assessed by reference to: (i) the
                 totality of the abrasive particles in a production batch; (ii) those particles
                 which are identified as being ‘dish-shaped’; (iii) the 15 particles randomly
                 selected according to the process of claim 1; or (iv) something else.

             e. This gives rise to extreme uncertainty as to whether any production batch of
                 abrasive particles falls within any dependent claim.

        Undue burden

        (iv) Undue burden in determining whether a production batch of abrasive particles
            falls within the claim

             a. Ascertaining whether the claim is infringed requires (i) identifying and
                 separating a plurality of dish-shaped particles with a recessed first face
                 within a batch of particles; (ii) measuring the average thickness ratio of a
                 randomly selected 15 particles (involving identifying each ‘corner’ of such
                 particles, measuring its thickness, and then identifying the point of smallest
                 thickness of the first face and measuring that thickness).

             b. That process is unduly burdensome.

        (v) Undue burden in performing the invention across the claims

             a. The description gives no or no adequate information enabling the skilled
                 reader to implement the invention so as to reliably obtain products either
                 within the claim or across the scope of the claims. In particular there is no
                 indication in the examples of preparation of abrasive particles as to what
                 thickness ratio was achieved, let alone how to vary that thickness ratio so as
                 to be able to perform the invention across the breadth of the claim. The same
                 is true of the draft angles of claims 5 and 6, and the fitting of abrasive
                 particles to the radius of a sphere in accordance with claims 9 and 10.

             b. The skilled reader is therefore presented with a research project, the results
                 of which are entirely unpredictable.

             c. Similarly, in respect of claims 3 and 4, the person skilled in the art having
                 read the Patent would not know to obtain abrasive particles with a first face
                 ‘comprising a substantially planar center portion’ as opposed to a first face



                                                                                           4
12345
          CASE 0:20-mc-00052 Document 4-1 Filed 07/02/20 Page 8 of 10



                  which is ‘concave’ (and vice versa), nor the criteria to be applied to
                  distinguish between these shapes.



                                                                        IAIN PURVIS QC
                                                                 POWELL GILBERT LLP

Statement of Truth
The Claimant believes that the facts stated in these Grounds of Invalidity are true. I
understand that proceedings for contempt of court may be brought against anyone who
makes, or causes to be made, a false statement in a document verified by a statement
of truth without an honest belief in its truth I am duly authorised by the Claimant to sign
this statement.




Signed:………………………………………..
Alexander John Diebler Wilson
Partner


SERVED this day of         2020 by Powell Gilbert LLP, 85 Fleet Street London, EC4Y 1AE
United Kingdom (Reference AJDW/BR/SAI1.1), Solicitors for the Claimant.




                                                                                     5
12345
       CASE 0:20-mc-00052 Document 4-1 Filed 07/02/20 Page 9 of 10




                                                                CLAIM NO. HP-2020-000024
IN THE HIGH COURT OF JUSTICE
BUSINESS AND PROPERTY COURTS OF ENGLAND AND WALES
INTELLECTUAL PROPERTY LIST (ChD)
PATENTS COURT

B E T W E E N:


                         SAINT-GOBAIN ADFORS S.A.S.
                   (a company existing under the laws of France)
                                                                                   Claimant
                                            and


                   3M INNOVATIVE PROPERTIES COMPANY
          (a company existing under the laws of Delaware, United States)

                                                                                  Defendant




                                PARTICULARS OF CLAIM




1.    The Claimant is a company within the Saint Gobain group of companies,
      headquartered in Paris which manufactures and sells inter alia construction and
      high-performance industrial materials and products.

2.    The Defendant is a company within the 3M group of companies, headquartered
      in St Paul, Minnesota.

3.    The   Defendant     is    the   registered   proprietor    of   European   Patent   No
      EP(UK) 2 373 755 B1 (the “Patent”).

4.    The Patent is in force.

5.    The Patent is invalid for the reasons set out in the Grounds of Invalidity served
      herewith.




2929461
          CASE 0:20-mc-00052 Document 4-1 Filed 07/02/20 Page 10 of 10



AND THE CLAIMANT CLAIMS:


1.      A declaration that the Patent is invalid.

2.      An order that the Patent be revoked.

3.      Costs together with interest thereon.

4.      Further or other relief.

                                                                          IAIN PURVIS QC
                                                                   POWELL GILBERT LLP

Statement of Truth
The Claimant believes that the facts stated in these Particulars of Claim are true. I
understand that proceedings for contempt of court may be brought against anyone who
makes, or causes to be made, a false statement in a document verified by a statement
of truth without an honest belief in its truth I am duly authorised by the Claimant to sign
this statement.




Signed:………………………………………..
Alexander John Diebler Wilson
Partner


SERVED this           day of       2020 by Powell Gilbert LLP, 85 Fleet Street London, EC4Y
1AE United Kingdom (Reference AJDW/BR/SAI1.1), Solicitors for the Claimant.




                                                                                      2
12345
